o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-134628-14 number release date uil 36b ------------------- ----------------------------- -------------------------- dear ----------- i am responding to your inquiry to senator jeanne shaheen dated date you asked senator shaheen if there is a tax form you have to submit to the irs because advance_payments of the premium_tax_credit were made on your behalf senator shaheen asked us to respond directly to you the premium_tax_credit is a refundable tax_credit for certain individuals who enroll or who have a family_member who enrolls in a health insurance plan offered through a health insurance marketplace the purpose of the credit is to make health insurance more affordable for individuals with moderate income who are not eligible to enroll in other health care coverage such as coverage through an employer or government program individuals who enroll in marketplace coverage and who meet other requirements may choose to get the benefit of advance_payments of the premium_tax_credit advance_payments of the premium_tax_credit are made directly to the individual’s insurance_company to lower the individual’s monthly premiums for the coverage you wrote in your letter that one or more advance_payments of the premium_tax_credit were made for you if so you must file an income_tax return for and attach form_8962 premium_tax_credit ptc you will use form_8962 to claim the premium_tax_credit and to reconcile or compare your advance_payments of the premium_tax_credit with the premium_tax_credit you are allowed for the year you will also need form 1095-a health insurance marketplace statement to complete form_8962 form 1095-a will provide you with certain information about your health insurance enrollment including the amount of the advance_payments of the premium_tax_credit made for you in the marketplace must send form 1095-a to you no later than date conex-134628-14 please note that if your insurance_company did not provide coverage for a particular month the insurance_company should have returned any advance_payment of the premium_tax_credit it received for that month’s coverage in that case you would not have to report on form_8962 the advance_payment of the premium_tax_credit for that month you also asked if your health care provider should have issued a bill for certain months in which there was a coverage dispute because this question does not involve a tax matter we cannot answer it i am sorry for the frustration you experienced with this process but i hope this information is helpful if you have any questions please contact me at or ------------------- number identification_number -------------------- identification -------------------- -------------------- ---------------- ---------------- or at sincerely andrew j keyso associate chief_counsel income_tax and accounting cc the honorable jean shaheen attention -------------------
